                                          Case 5:17-cv-01027-BLF Document 145 Filed 12/20/19 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     THEODORE BROOMFIELD, et al.,                      Case No. 17-cv-01027-BLF
                                   8                    Plaintiffs,
                                                                                           ORDER REQUESTING PLAINTIFFS
                                   9             v.                                        TO FILE SUPPLEMENTAL
                                                                                           DECLARATIONS IN SUPPORT OF
                                  10     CRAFT BREW ALLIANCE, INC.,                        MOTION FOR ATTORNEYS’ FEES
                                  11                    Defendant.                         [Re: ECF 121]
                                  12
Northern District of California
 United States District Court




                                  13          On September 2, 2019, Plaintiffs filed a motion for attorneys’ fees. ECF 121. While the
                                  14   information submitted complies with the Court’s Standing Order Regarding Civil Cases, the Court
                                  15   needs additional information to determine if the requested attorneys’ fees are reasonable.
                                  16   Therefore, the Court hereby DIRECTS Plaintiffs to file supplemental declarations in support of

                                  17   their motion on or before January 17, 2020, for the following attorneys: Benjamin Heikali,

                                  18   Timothy Peter, and Aubry Wand. The supplemental declarations shall include the nature of the

                                  19   tasks performed by each of these attorneys as to each enumerated category of tasks. Particularly,

                                  20   the Court notes that the vast majority of hours of work were conducted by partners billing at the

                                  21   highest rates. Counsel may submit billing records or detailed affidavits describing the work

                                  22   performed and the number of hours each attorney spent on each task.

                                  23

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: December 20, 2019

                                  27                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  28                                                   United States District Judge
